                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                     MINUTE SHEET

UNITED STATES OF AMERICA                             Date:       May 13, 2019

vs.                                                  Case No.: 19-03055-01-CR-S-MDH

JASON HAMANN


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Initial Appearance – Indictment
                   Arraignment
                   Scheduling Conference

Time Commenced: 9:30 a.m.                                     Time Terminated: 9:33 a.m.


                                     APPEARANCES

Plaintiff:    Jody Stockard, AUSA
Defendant:    Ann Koszuth, FPD


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Defendant waives formal reading of the indictment and enters a plea of not
             guilty. A scheduling order setting forth discovery deadlines will be entered
             by the Court.

             Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel




        Case 6:19-cr-03055-MDH Document 16 Filed 05/13/19 Page 1 of 1
